Exhibit 10.3

Supplemental Agreement No. 4

to

Purchase Agreement No. 3712

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 767-3S2F Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into as of the December 10, 2013 by and
between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION (Customer);

W I T N E S S E T H:

A. WHEREAS, the parties entered into that certain Purchase Agreement No. 3712,
dated December 14, 2011 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 767-3S2F Aircraft (the Aircraft); and

B. WHEREAS, Customer desires to add two (2) new firm Aircraft to the Purchase
Agreement, hereinafter referred to as Block C Aircraft, with delivery dates as
follows:

 

Delivery Month & Year

of new firm Aircraft

   Block

[*]

   Block C Aircraft

[*]

   Block C Aircraft

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S4–1



--------------------------------------------------------------------------------

Supplemental Agreement 4 to

Purchase Agreement No. 3712

 

  1. Remove and replace, in its entirety, the Table of Contents with the revised
Table of Contents attached hereto to reflect the changes made by this
Supplemental Agreement No. 4.

 

  2. Boeing and Customer acknowledge and agree that, upon execution of this
Supplemental Agreement, the two (2) Aircraft described in Recital Paragraph B
(i) are hereby added to the Purchase Agreement, (ii) are added to Table 1-A1,
(iii) are considered by the parties as “Block C Aircraft”, (iv) have the
business terms described in letter agreement FED-PA-03712-LA-1208949 and (v) are
to be escalated based on the terms pursuant to letter agreement
FED-PA-03712-LA-1208292, as amended. The Block C Aircraft will be deemed
“Aircraft” for all purposes under the Purchase Agreement except as described
herein.

 

  3. Remove and replace, in its entirety, Table 1-A1 with a revised Table 1-A1
attached hereto to add the two (2) Aircraft described in Recital Paragraph B.

 

  4. For the sake of clarity, the parties agree that the two (2) Aircraft added
herein shall be subject to certain delivery matters as described the Letter
Agreement FED-PA-03712-LA-1106154R1, paragraphs 3 through 5.

 

  5. The parties acknowledge that a change in the [*] with respect to change
number 3443D156A98, in which the [*]. Accordingly, Exhibit A is revised to
reflect this change and is incorporated in this Supplemental Agreement No. 4 to
the Purchase Agreement.

 

  6. The parties agree to add letter agreement FED-PA-03712-LA-1306854 to the
Purchase Agreement in this Supplemental Agreement No. 4.

 

  7. As a result of the changes incorporated in this Supplemental Agreement
No. 4, Customer will [*] to each of the two (2) Aircraft referenced in Recital
Paragraph B and added to the Purchase Agreement herein, [*]. For clarity, the
terms “pre-delivery payment(s)”, “PDP(s)” and “advance payments” are used on an
interchangeable basis. The [*] after Customer notifies Boeing that its board of
directors has approved the content hereof.

 

  8. This Supplemental Agreement No. 4 to the Purchase Agreement shall not be
effective unless executed and delivered by the parties on or prior to
December 6, 2013.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S4–2



--------------------------------------------------------------------------------

Supplemental Agreement 4 to

Purchase Agreement No. 3712

 

  9. Notwithstanding the foregoing Article 8, this Supplemental Agreement No. 4
shall not be effective unless and until, and the matters expressed herein are
expressly conditioned upon, Customer receiving approval from the board of
directors of Customer’s parent company, FedEx Corporation. Should such approval
not be granted and confirmed in writing by Customer to Boeing by December 11,
2013, this Supplemental Agreement shall automatically terminate and be null and
void in all respects, and neither party shall owe any obligation to the other
party with respect to the matters expressed herein; provided, however, no such
termination shall otherwise impact the parties’ rights and obligations existing
under the Purchase Agreement, as amended or otherwise modified, prior to this
Supplemental Agreement. For the sake of clarity, neither party shall be deemed
to be in default hereunder for failing to have performed any obligation created
under this Supplement Agreement, including without limitation any payment
obligation, prior to the receipt by Boeing of the aforementioned written
confirmation.

EXECUTED as of the day and year first above written.

 

THE BOEING COMPANY By:   /s/ Stuart C. Ross Its:   Attorney-In-Fact FEDERAL
EXPRESS CORPORATION By:   /s/ Phillip C. Blum Its:   Vice President Aircraft
Acquisition

 

 

S4–3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES        SA
Number  

1

 

Quantity, Model and Description

  

2

 

Delivery Schedule

  

3

 

Price

  

4

 

Payment

  

5

 

Additional Terms

   TABLES           

1-A

 

Firm Aircraft Information Table

     1   

1-A1

 

Block C Aircraft Information Table

     4   

1-B

 

Exercised Option Aircraft Information Table

     2   

1-B1

 

Exercised Block D Option Aircraft Table

     2   

1-C

 

Exercised Purchase Right Aircraft Information Table

     2    EXHIBIT           

A

 

Aircraft Configuration

     4   

B

 

Aircraft Delivery Requirements and Responsibilities

   SUPPLEMENTAL EXHIBITS       

AE1

 

Escalation Adjustment/Airframe and Optional Features

  

BFE1

 

BFE Variables

     2   

CS1

 

Customer Support Variables

  

EE1

 

Engine Escalation, Engine Warranty and Patent Indemnity

  

SLP1

 

Service Life Policy Components

  

 

FED-PA-03712

December 6, 2013

            SA - 4    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LETTER AGREEMENTS        

SA

NUMBER

LA-1106151R1

  

LA-[*] Special Matters – Option Aircraft

   1

LA-1106152

  

LA-[*] Special Matters – Firm Aircraft

  

LA-1106153

  

LA-Liquidated Damages Non-Excusable Delay

  

LA-1106154R1

  

LA-Firm Aircraft Delivery Matters

   1

LA-1106155

  

LA-Open Configuration Matters

  

LA-1106156R1

  

LA-Option Aircraft

   1

LA-1106157

  

AGTA Amended Articles

  

LA-1106158R1

  

LA- Purchase Right Aircraft

   1

LA-1106159R1

  

LA- Special Matters Concerning [*]

   1

LA-1106160

  

LA-Spare Parts Initial Provisioning

  

LA-1106163

  

LA-Demonstration Flight Waiver

  

LA-1106177

  

LA-[*]

  

LA-1106207R1

  

LA-Special Matters Firm Aircraft

   1

LA-1106208R1

  

LA-Special Matters Option Aircraft

   1

LA-1106574

  

LA- Deviation from [*]

  

LA-1106584R2

  

LA- Performance Guarantees

   3

LA-1106586

  

LA-Miscellaneous Matters

  

LA-1106614

  

LA-Special Matters Purchase Right Aircraft

  

LA-1106824

  

LA-Customer Support Matters

  

LA-1208292

  

LA-Escalation Special Matters – Block B and C Aircraft

   1

LA-1208296

  

LA-Special Matters Exercised Block D Option Aircraft

   1

LA-1208949

  

LA-Special Matters Block C Aircraft in Table 1-A1

   1

6-1162-SCR-146

  

LA Special Provisions concerning Block B Aircraft

   1

LA-1306854

  

Performance Guarantees, Demonstrated Compliance

   4

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

FED-PA-03712

December 6, 2013

            SA - 4    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

  

DATED AS OF:

 

Supplemental Agreement No. 1

     June 29, 2012   

Supplemental Agreement No. 2

     October 8, 2012   

Supplemental Agreement No. 3

     December 11, 2012   

Supplemental Agreement No. 4

     December 10, 2013   

 

FED-PA-03712

December 6, 2013

            SA - 4    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

Table 1-A1 to PA 3712

Aircraft Delivery, Description, Price and Advance Payments

Block C Aircraft

 

Airframe Model/MTOW:   767-300F   408000 pounds     Detail Specification:
D019T002-K dated April 30, 2011

Engine Model/Thrust:

  CF6-80C2B6F   60200 pounds     Airframe Price Base Year/Escalation Formula:  
[*]   ECI-MFG/CPI Airframe Price:   [*]     Engine Price Base Year/Escalation
Formula:   [*]   GE CF6-80 & GE90 (99 rev.) Optional Features:     [*]          
       

 

            Sub-Total of Airframe and Features:   [*]     Airframe Escalation
Data: Engine Price (Per Aircraft):   [*]     Base Year Index (ECI):   [*]  
Aircraft Basic Price (Excluding BFE/SPE):   [*]     Base Year Index (CPI):   [*]
       

 

            Buyer Furnished Equipment (BFE) Estimate:   [*]             Seller
Purchased Equipment (SPE) Estimate:   [*]    

Engine Escalation Data:

 

Base Year Index (CPI):

    [*]   Deposit per Aircraft:   [*]                                    

Escalation

Factor
(Airframe)

 

Escalation

Factor

(Engine)

      

Escalation Estimate

Adv Payment Base
Price Per A/P

 

Advance Payment Per Aircraft

(Amts. Due/Mos. Prior to Delivery):

Delivery

Date

 

Number of
Aircraft

     

MSN

   

At Signing

1%

 

24 Mos.

4%

 

21/18/12/9/6 Mos.

5%

 

Total

30%

[*]   1   [*]   [*]   43544   [*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]  
44377   [*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]   44378   [*]   [*]  
[*]   [*]   [*] [*]   1   [*]   [*]   43542   [*]   [*]   [*]   [*]   [*] [*]  
1   [*]   [*]   43543   [*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]   44379
  [*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]   44380   [*]   [*]   [*]  
[*]   [*] [*]   1   [*]   [*]   43545   [*]   [*]   [*]   [*]   [*] [*]   1  
[*]   [*]   43546   [*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]   43547  
[*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]   43548   [*]   [*]   [*]   [*]
  [*] [*]   1   [*]   [*]   TBD   [*]   [*]   [*]   [*]   [*] [*]   1   [*]  
[*]   43549   [*]   [*]   [*]   [*]   [*] [*]   1   [*]   [*]   43550   [*]  
[*]   [*]   [*]   [*] [*]   1   [*]   [*]   TBD   [*]   [*]   [*]   [*]   [*]  
 

 

                  Total:   15                                

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Commission Act of 1934, as amended.

 

FED-PA-03712 62134-1F.TXT       SA-4       December 6, 2013    BOEING
PROPRIETARY   



--------------------------------------------------------------------------------

   BOEING PROPRIETARY    08/28/2012

Exhibit A To

Boeing Purchase Agreement

 

Configuration Item Number

  

Title

   [*]    [*]                         [*]    [*]    [*]    [*]                  
                                                              

OPTIONS: [*]

   TOTAL - SPECIAL FEATURES - EXHIBIT  A:    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Commission Act of 1934, as amended.

 

 

 

BOEING PROPRIETARY

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-1306854

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    Performance Guarantees, Demonstrated Compliance Reference:   
Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-300
Freighter firm aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

The Attachment to Letter Agreement No FED-PA-03712-LA-1306584 contains
performance guarantees (Performance Guarantees).

 

1. Demonstration of Compliance.

 

  1.1 Standard Method.

Article 5.4 of the Aircraft General Terms Agreement Number AGTA-FED between
Boeing and Customer dated November 7, 2006 (AGTA) provides that Boeing shall
furnish to Customer as soon as practicable flight test data, obtained on an
aircraft of the same type as the Aircraft, certified as correct by Boeing, to
evidence compliance with the Performance Guarantees (Aircraft Report); and that
any Performance Guarantee shall be deemed to be met if reasonable engineering
interpretations and calculations based on such flight test data establish that
the Aircraft would, if actually flown, comply with such guarantee. This method
of demonstrating compliance with the Performance Guarantees is defined as the
“Standard Method”. Except as provided in paragraph 1.2, the Standard Method will
be used for establishing compliance with all Performance Guarantees.

 

  1.2 Demonstration Method – Delivery Flight Verification.

1.2.1 Notwithstanding the provisions of Article 5.4 of the AGTA, if Customer
elects to purchase the option for the Demonstration Method pursuant to paragraph
2 herein for any Aircraft, then Customer shall have the right to request that
the Demonstration Method (as defined in paragraph 1.2.4 herein) be used in lieu
of the Standard Method. Each Aircraft for which Customer elects to purchase the
Demonstration Method shall be a “Demonstration Aircraft”.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]   

 

1.2.2 Customer will provide Boeing written notice to purchase the Demonstration
Method no later than three (3) months prior to the first day of the month of
scheduled delivery of any Demonstration Aircraft. Notwithstanding the foregoing,
with respect to MSN 43544, scheduled for delivery in November 2013, Customer
agrees to provide written notice to Boeing no later than October 24, 2013.

1.2.3 Customer will coordinate with Boeing to establish a flight plan for the
delivery flight with sufficient flight time in stable air to gather the
Calibrated Performance data described in Attachment A to this Letter Agreement.

1.2.4 For each Demonstration Aircraft, Boeing shall provide the [*] the
respective delivery flight of a Demonstration Aircraft for the purpose of
acquiring cruise fuel mileage performance data to be used in demonstrating
compliance with the guarantees defined in paragraph 4 below (Particular
Guarantees). The methodology described in this paragraph 1.2.4 shall be referred
to as the “Demonstration Method”.

1.2.5 Establishing compliance with the Particular Guarantees shall be referred
to as “Demonstration Calibrated Performance” and will be derived as follows:

1.2.5.1 During the delivery flight of each Demonstration Aircraft, cruise fuel
mileage data will be obtained utilizing the calibrated production instruments of
such Demonstration Aircraft. Such data shall be obtained during periods of
stable cruise, in accordance with and subject to the applicable provisions of
Part A of Attachment A to this Letter Agreement. The data will be analyzed in
accordance with the applicable provisions of Part B of Attachment A hereto for
establishing the Demonstration Calibrated Performance of the applicable
Demonstration Aircraft.

1.2.6 As soon as practicable, but not later than [*] following completion of the
Demonstration Method flight of each Demonstration Aircraft, Boeing shall present
to Customer the final results of the Demonstration Calibrated Performance data
together with supporting flight test data and analysis. To the extent the
Demonstration Calibrated Performance as set forth in the Aircraft Report for
such Demonstration Aircraft is equal to or better than the minimum value of the
Particular Guarantees, compliance with such Guarantees shall be established for
such Demonstration Aircraft.

 

2. Price for Demonstration Method.

2.1 The price for the Demonstration Method shall be [*]. Subject to the
provisions of paragraphs 2.2 through 2.3, below, such amount [*]. For the
avoidance of doubt, the price described in this article [*].

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]   

 

2.2 If Boeing fails to demonstrate compliance with the guaranteed minimum value
of any of the Particular Guarantees on any Demonstration Aircraft, Boeing shall
test subsequently delivered Aircraft using the Demonstration Method, as soon as
possible, considering the time available between the realization of failure and
the first subsequent airplane delivery, [*]. In addition, Boeing [*] of any of
the Particular Guarantees; and

2.3 If, by means of such test, Boeing successfully demonstrates that any
Aircraft is in compliance with the guaranteed minimum value of the Particular
Guarantees by the Demonstration Method, then tests of each subsequently
delivered Aircraft, if any, shall be at Customer’s option and at Customer’s
expense. If Boeing fails to demonstrate compliance with the guaranteed minimum
value of any of the Particular Guarantees by the Demonstration Method on
subsequently delivered Aircraft, [*]. In addition, Boeing shall test
subsequently delivered Aircraft [*].

 

3. Use of Demonstration Aircraft.

Customer agrees that Boeing may use the Aircraft to conduct the flight tests
described in paragraph 1.2 hereof and that Customer will accept delivery of such
Demonstration Aircraft [*].

 

4. Particular Guarantees.

4.1 The guarantees for which the Demonstration Method of compliance will be
applicable are the Cruise Range Guarantee set forth in paragraph 2.3, the
Mission Payload Guarantees set forth in paragraphs 2.4.1, 2.4.2, 2.4.3, and
2.4.4, and the Mission Block Fuel Guarantee set forth in paragraph 2.4.5 of the
Performance Guarantees adjusted as set forth in paragraph 4.2 below.

4.2 When using the Demonstration Method for a Demonstration Aircraft, the
guarantee values of the applicable Performance Guarantees shall be [*] to
account for the use of calibrated cockpit instruments, in lieu of more extensive
flight tests using flight test instrumentation systems and methods as described
in the then current revision of Boeing Document D041A404, “The Determination of
Cruise Fuel Mileage by Flight Testing Boeing Commercial Production Airplanes”.
Such adjustments which reflect the effect of [*] on the guarantee parameter are
applied to the guarantee values in the following manner:

a) Cruise Range – [*]

b) Mission Payload Guarantee 2.4.1 – [*]

c) Mission Payload Guarantee 2.4.2 – [*]

d) Mission Payload Guarantee 2.4.3 – [*]

e) Mission Payload Guarantee 2.4.4 – [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]   

 

f) Mission Block Fuel Guarantee 2.4.5 – [*]

4.3 Such Cruise Range, Mission Payload, and Mission Block Fuel Guarantees so
adjusted are hereinafter referred to as the “Particular Guarantees”.

 

5. Rights and Obligations in the Event of a Compliance Deviation.

5.1 Aircraft Delivery. The parties agree that a “Compliance Deviation” shall
refer to instances in which a demonstrated value (regardless of the method by
which the compliance is demonstrated) exceeds the guaranteed minimum value of a
particular Performance Guarantee. In the event of a Compliance Deviation for any
Aircraft at the time Boeing tenders for delivery, Boeing will provide the
applicable remedies set forth in paragraph 5.2 and paragraph 6. Customer cannot
refuse to accept delivery of such Aircraft because of such Compliance Deviation.

5.2 Post Delivery Improvement to Reduce or Eliminate the Compliance Deviation.
In the event of a Compliance Deviation for any Aircraft, the following terms and
conditions will apply:

5.2.1 To the extent Boeing reasonably determines it is economically and
technically practicable, Boeing will use reasonable efforts to design, or cause
to be designed by engine manufacturer, airplane drag improvement parts and/or
engine fuel flow improvement parts (Improvement Parts) which, when installed in
such Aircraft, would reduce or eliminate the Compliance Deviation.

5.2.2 If Boeing provides, or causes to be provided Improvement Parts for such
Aircraft, then Customer and Boeing will mutually agree upon the details of an
Improvement Parts program. The Improvement Parts [*]; except Improvement Parts
provided by the engine manufacturer [*]. Boeing and/or engine manufacturer, as
applicable, will provide reasonable support for such a Improvement Parts program
[*].

5.2.3 If Customer elects to install Improvement Parts in such Aircraft, such
installation will be within [*] after the delivery of such Improvement Parts to
Customer as long as such installation can be accomplished during normal Aircraft
line maintenance. Improvement Parts which cannot be installed during Aircraft
line maintenance will be installed within a mutually agreed period of time. All
Improvement Parts will be installed in accordance with Boeing and engine
manufacturer instructions.

5.2.4 Boeing will provide and will cause engine manufacturer to provide [*].
Improvement Parts related to engines will apply also to spare engines [*].
Boeing will provide or will cause the engine manufacturer to provide Customer
reasonable advance written notice of the estimated on-dock date at Customer’s
maintenance base for any such Improvement Parts. Customer’s [*] must reference
this Letter Agreement and be submitted to Boeing Warranty and Product Assurance
Contracts using established warranty procedures set forth in Exhibit C of the
AGTA and other terms identified in the Improvement Parts program contemplated in
paragraph 5.2.2 herein.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]   

 

6. Payments.

In the event that Boeing has not provided, or caused to be provided by the
engine manufacturer, Improvement Parts which eliminate the Compliance Deviation,
then Boeing will provide only the remedies described in this paragraph 6.

6.1 [*]. [*]

6.1.1 [*]

6.1.2 Customer will provide to Boeing, within [*].

6.1.3 Boeing will review the [*]. At its option, Boeing may request additional
information from Customer to further substantiate the [*]. Such additional
information will not be unreasonably requested by Boeing, nor unreasonably
withheld by Customer.

6.2 [*]. [*] In no event [*] set forth in Attachment B hereto [*].

6.3 [*]. The amount of performance improvement attributable to any Improvement
Parts will be determined by Boeing analysis based on data certified to be
correct by Boeing. The amount of such improvement will be deemed to be the
amount of improvement as calculated using reasonable engineering interpretations
based on the data furnished pursuant to Article 5.4 of the AGTA and the data
furnished pursuant to this paragraph 6.3. If Customer elects not to install
Improvement Parts in any applicable Aircraft as set forth in paragraph 5.2
above, [*].

 

7. Duplication of Benefits.

Boeing and Customer agree it is not the intent of the parties to provide
benefits hereunder in addition to the benefits to be provided under the Purchase
Agreement, and any direct commitment to Customer by the engine manufacturer.

 

8. Exclusive Remedy.

Customer agrees that the remedies contained in paragraphs 5.2 and 6 are
Customer’s exclusive remedies for purposes of resolving all issues with respect
to the Performance Guarantees of Customer’s Aircraft and are in lieu of all
other rights, remedies claims and causes of action Customer may have in
connection therewith. Customer releases Boeing and its successors, affiliates
and subsidiaries from all rights, remedies, claims and causes of action relating
to or arising from such Performance Guarantees.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]   

 

9. Assignment.

Notwithstanding any other provisions of the Purchase Agreement, the rights and
obligations described in this Letter Agreement are provided to Customer in
consideration of Customer’s becoming the operator of the Aircraft and cannot be
assigned in whole or, in part.

 

10. Confidential Treatment.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing.

 

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 6

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g693794g61h81.jpg]   

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

By   /s/ Stuart C. Ross

Its

  Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: 10/25/13

 

FEDERAL EXPRESS CORPORATION

By   /s/ Bill West, Jr.

Its

  V.P. Supplemental Air Operations

 

 

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 7

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment A to Letter Agreement No. FED-PA-03712-LA-1306854

Page 1

 

PART A

DATA SOURCES AND METHOD OF DATA ACQUISITION

Demonstration Method

 

1. Data Sources (Calibrated Performance)

Since special flight test instrumentation will not be used, data will be taken
from flight deck instrument displays or available aircraft data systems and the
appropriate calibration corrections will be applied to such data. The applicable
instruments shall be calibrated in Boeing laboratories or equivalent prior to
the test. The following tabulation summarizes the minimum data which will be
taken.

 

Mach    Altitude    Air Temperature    Primary Power Setting Parameter    [*]

Ground Speed

   [*] Fuel Flow    [*] Initial Gross Weight    [*] Current Gross Weight   

 

2. Data Correction

The corrections applied to the data will be in accordance with normal
engineering practices as detailed in the then current revision of Boeing
Document D041A404, “The Determination of Cruise Fuel Mileage by Flight Testing
Boeing Commercial Production Airplanes.” These procedures correct the data for
instrument calibrations, temperature deviation from a standard day, variation
from unaccelerated level flight, difference between test and nominal gross
weight divided by ambient static pressure ratio (W/d), altitude effect, Reynolds
Number effect, wing aeroelastics, center of gravity, variation in electrical
load, ECS operation, the differences between the measured fuel heating value and
the Boeing standard value of 18,580 BTU/LB, and other corrections as
appropriate.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 8

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment A to Letter Agreement No. FED-PA-03712-LA-1306854

Page 2

 

PART B

METHOD FOR DETERMINING CALIBRATED PERFORMANCE

Demonstration Method

1. For each Demonstration Aircraft, a series of points will be taken during the
delivery flight to determine Cruise Specific Air Range with the target of
getting [*] Mach numbers at or near the cruise Mach number specified in the
Performance Guarantees and for [*] W/d values to be representative of conditions
of the Performance Guarantees with a minimum impact on the scheduled flight
plan. All test data will be adjusted to represent conditions of level,
unaccelerated flight on a standard day and nominal conditions consistent with
those used in the analysis of extensive flight test data obtained on an aircraft
of the same type as the Aircraft as documented in the Cruise Performance
Substantiation Document for the applicable Model 767-300 Freighter.

2. For the purpose of determining the Demonstration Calibrated Performance to be
used in demonstrating compliance with the Particular Guarantees, the numerical
average of deviations of the data for the Demonstration Aircraft will be
calculated as compared to the database used for the “Standard Method”. The
average deviation so determined will be used to determine an adjustment factor
to be applied to the fuel mileage level documented in the Cruise Performance
Substantiation Document for the applicable Model 767-300 Freighter. This
factored fuel mileage level will be used to establish the Demonstration
Calibrated Performance to be used in the calculation of compliance of the
Demonstration Aircraft with the Particular Guarantees.

 

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 9

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment B to Letter Agreement No. FED-PA-03712-LA-1306854

Page 1

 

[*]

[*]

(a) [*] pursuant to paragraph 6.2 of the Letter Agreement to which this
Attachment B is incorporated [*]

[*]

 

NOTE: Any rounding of a number, as required under this Attachment with respect
to [*], shall be accomplished as follows: If the first digit of the portion to
be dropped from the number to be rounded is five or greater, the preceding digit
shall be raised to the next higher number.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

FED-PA-03712-LA-1306854

Performance Guarantees, Demonstrated Compliance

  

 

October 23, 2013

Page 10

BOEING PROPRIETARY